Citation Nr: 1108342	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-00 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to an increased rating for glaucoma in excess of 20 percent for the period from November 30, 2005, to July 31, 2007, in excess of 30 percent for the period from August 1, 2007 to May 10, 2009, and in excess of 40 percent as of May 11, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, increased the Veteran's service-connected glaucoma to 20 percent disabling, effective November 30, 3005.  

In an October 2010 rating decision, the RO increased the Veteran's service-connected glaucoma to 30 percent disabling, effective August 1, 2007, and 40 percent disabling, May 11, 2009.  The Veteran was advised of the above grants of increased ratings; however, he did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Thus, this appeal continues.  

In April 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  During the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2010).  

During the April 2008 hearing, the Veteran testified that he was experiencing headaches secondary to his service-connected glaucoma and the associated eye strain.  The Veteran's representative requested that the headaches be considered for service connection.  The Board finds that the issue of entitlement to service connection for headaches, to include as secondary to the service-connected glaucoma has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

In January 2009, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The competent and probative medical evidence of record shows that from November 30, 2005, to July 31, 2007, the Veteran's service-connected glaucoma was manifested by corrected distance visual acuity of 20/20 in the right eye and 20/200 in the left eye with full confrontation of visual field.  

3.  The competent and probative medical evidence of record shows that from August 1, 2007, to May 10, 2009, the Veteran's service-connected glaucoma was manifested by blindness in the left eye, having only light perception and corrected distance visual acuity of 20/40 in the right eye.  

4.  The competent and probative medical evidence of record shows that as of May 11, 2009, the Veteran's service-connected glaucoma is manifested by an average concentric contraction of the visual field to 60 degrees in the right eye with blindness in the left eye, having only light perception.  


CONCLUSIONS OF LAW

1.  From November 30, 2005, to July 31, 2007, the criteria for an evaluation in excess of 20 percent for glaucoma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.84a, Diagnostic Codes 6013, 6080 (in effect prior to December 10, 2008).

2.  From August 1, 2007, to May 10, 2009, the criteria for an evaluation in excess of 30 percent for glaucoma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.84a, Diagnostic Codes 6013, 6080 (in effect prior to December 10, 2008).

3.  As of May 11, 2009, the criteria for an evaluation in excess of 40 percent for glaucoma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.84a, Diagnostic Codes 6013, 6080 (in effect prior to December 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, the RO sent a letter to the Veteran in December 2005 with the VCAA notice requirements for his increased rating claim.  In the letter, the Veteran was informed that the evidence necessary to substantiate the claim for an increased evaluation would be evidence showing that his disability was worse than the current evaluation contemplates.  The letter also informed the Veteran that he must provide medical or lay evidence demonstrating a worsening of his disability and the impact on his employment and daily life, which can also be substantiated by sending statements from other individuals who are able to describe in what manner the disabilities have become worse.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.  

In addition to the foregoing analysis, to whatever extent the recent decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claim is being denied, any such effective date question is moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, VA outpatient treatment records from March 2006 to May 2006, and private treatment records dated January 1985 to February 2009.  The Veteran was also provided VA examinations in connection with his increased rating claim, which are found to be adequate for rating purposes.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).
 
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.

II.  Decision  

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2010); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is noted that in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's service-connected glaucoma has been evaluated under 38 C.F.R. § 4.84a, Diagnostic Codes 6013-6080.  Parenthetically, the Board notes that the criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  As the claim in this case was filed prior to December 10, 2008, the rating criteria revised effective December 10, 2008, are not applicable.  

Under Diagnostic Code 6013, glaucoma, simple, primary, noncongestive, is rated based on impairment of visual acuity of field loss.  A minimum rating is 10 percent.  See 38 C.F.R. § 4.84a, Diagnostic Code 6013.  

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (in effect prior to December 10, 2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a.  

Impairment of field of vision is evaluated pursuant to the criteria found in Diagnostic Code 6080.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (in effect prior to December 10, 2008).  Under Diagnostic Code 6080, homonymous hemianopsia of the visual field warrants a 30 percent rating, loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent evaluation, or may be rated as 20/50.  Id.  

Concentric contraction of the visual field to 5 degrees, results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200.  Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is rated as 20/200.  Id.  

Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/70.  Id.  

A concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or rate as 20/50.  Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less.  38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2).  

According to 38 C.F.R. § 4.76, measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76a explains how ratings are assigned based on impairment of field vision, as follows.  

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a.  

According to Table III in 38 C.F.R. § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  38 C.F.R. § 4.76a, Table III (2008).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Rating in Excess of 20 percent from November 30, 2005, to July 31, 2007

In May 2006, the Veteran was afforded a VA eye examination.  Central visual acuity testing reflected uncorrected vision of 20/40+2 in the right eye and 20/300 in the left eye.  Corrected vision was 20/20 and 20/200 for the right and left eye, respectively.  There was no evidence of diplopia, and Goldmann visual field results reflected full confrontation in the right eye and interocular acuity difference (IAD) in the left eye, with otherwise non-significant results.  Slit-lamp examination (SLE) testing reflected eyes and irises being within normal limits, quiet conjunctivas of both eyes, clear corneas, and irises also within normal limits.  Anterior chambers of both eyes were also deep and quiet.  Dilated fundus examination (DFE) testing reflected a cup-to-disk ratio of 0.75 for the right eye and 0.95 for the left eye.  Macula (M), vessels (V), and periphery (P) were all within normal limits.  The VA examiner diagnosed the Veteran with glaucoma, left worse than the right with constriction of visual field in the left eye, decreased vision to 20/200 best corrected, and refractive error.  

Based upon the evidence of record, the Board finds that the Veteran does not meet the criteria for the next-higher rating under Diagnostic Codes 6013-6080.  In order for the Veteran to satisfy the next-higher rating based upon central visual acuity, his corrected vision must be 20/50 in the right eye and 20/200 in the left eye under Diagnostic Code 6076.  However, such is not the case.  As previously mentioned above, the Veteran's corrected vision at the May 2006 VA examination was 20/20 in the right eye and 20/200 in the left eye.  Such findings do not warrant the next-higher 30 percent rating.  Furthermore, the evidence fails to show the next-higher rating of 30 percent disabling under impairment of field vision, Diagnostic Code 6080.  In order to warrant the next-higher 30 percent rating, the evidence must show a visual field loss of the temporal half bilaterally, concentric contraction of the visual field to 5 degrees unilaterally, or concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally.  The May 2006 VA examiner stated that besides the Veteran's IAD in his left eye, which was deemed non-significant, the Veteran's eyes demonstrated full confrontation in the visual field.  As such, a higher rating based on both impairment of central visual acuity and impairment of field vision is not warranted for the period from November 30, 2005 to July 31, 2007.  

The Board acknowledges the Veteran's assertion that his service-connected glaucoma is worse than the assigned 20 percent evaluation for the time period stated, but finds that the 20 percent evaluation for his disability appropriately reflects the Veteran's symptoms for the period from November 30, 2005, to July 31, 2007, and there is no basis for a higher rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Rating in Excess of 30 percent from August 1, 2007, to May 10, 2009

By way of procedural background, in an October 2010 rating decision, the RO increased the Veteran's service-connected glaucoma to 30 percent disabling, effective August 1, 2007, and granted entitlement to special monthly compensation based on loss of use of the left eye and blindness, having only light perception, effective August 1, 2007.  

Private treatment records from Stuart Ball, M.D. for the period from August 1, 2007, to May 10, 2009, reflect continuing treatment for the Veteran's service-connected glaucoma.  In an August 2007 private treatment record, the Veteran reported complaints of irritation in both eyes with some sensitivity to light.  He also complained of sharp pains in his right eye at times.  The Veteran's eyes were noted as being normal with the exception of a thinner cup-to-disk ratio and a "Marcus Gunn" pupil.  Visual acuity was noted as being 20/40 in the right eye and 20/400 in the left eye.  He was diagnosed with stable open angle glaucoma.  In December 2008, the Veteran returned to Dr. Ball for follow-up regarding his service-connected glaucoma.  Eye examination testing revealed an abnormality associated with his optic disc (thinner cup-to-disk ratio) and nerve function impairment, with otherwise normal findings.  His central visual acuity was recorded as 20/40 in the right eye and 20/200 in the left eye.  He was assessed with open angle glaucoma in both eyes with increased intraocular pressure (IOP).  

In a July 2010 deferred rating decision, the RO noted that the private treatment records from Dr. Ball also included field analysis test results, which had not been interpreted by the physician.  As such, in September 2010, a VA physician reviewed the August 2007 results.  According to the September 2010, VA addendum, the VA physician explained that results from the Humphrey visual field testing conducted in August 2007, showed a profound visual field loss in the left eye with an absolute loss of the infranasal visual field and an island of central vision present in the supratemporal field.  

Based upon the evidence of record, the Board finds that an increased rating is not warranted for the Veteran's service-connected glaucoma for the period of August 1, 2007, to May 10, 2009, under Diagnostic Codes 6013-6080.  In order to warrant the next-higher 40 percent rating under impairment of central visual acuity, the Veteran must demonstrate blindness in one eye, having only light perception and corrected visual acuity of 20/50 in the other eye.  While the Veteran has been deemed blind in his left eye, having only light perception, the Veteran's corrected central visual acuity in the right eye is 20/40.  Such findings only warrant a 30 percent disabling rating under Diagnostic Code 6070 and a higher rating is not warranted based on impairment of central visual acuity.  Similarly, a higher rating is not warranted under impairment of field vision.  As noted, results from an August 2007 private field analysis test showed visual field loss of the nasal half in the left eye.  Under Diagnostic Code 6080, such finding warrants a 10 percent disability rating.  In the alternative, even rating the left eye as 20/50 as directed by the diagnostic code does not warrant a higher disability rating under impairment of central visual acuity.  Vision in one eye as 20/50 with vision in the other eye of 20/40 only warrants a 10 percent disability evaluation under Diagnostic Code 6078.  Therefore, a rating in excess of 30 percent is not warranted for the period from August 1, 2007 to May 10, 2009 based upon either impairment of central visual acuity or impairment of field vision.  

The Veteran is competent to report his symptoms, and the Board does not doubt the sincerity of the Veteran's belief that his service-connected glaucoma has worsened; however, the objective clinical findings do not support his assertions for the reasons stated above.  As the preponderance of the evidence is against the Veteran's claim for an increased rating for his glaucoma from August 1, 2007, to May 10, 2009, the benefit-of-the-doubt doctrine is not for application, and increased rating must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.  

Increased Rating in Excess of 40 percent as of May 11, 2009

In the October 2010 rating decision, the RO increased the disability evaluation for the Veteran's service-connected glaucoma to 40 percent disabling, as of May 11, 2009.  The Board notes that the RO assigned the 40 percent disability evaluation using the revised rating criteria in effect as of December 10, 2008.  However, for purposes of this discussion and as previously explained above, the Board will use the criteria in effect prior to December 10, 2008, since the Veteran filed his informal claim for an increased rating prior to such date.  

The Veteran underwent his second VA eye examination in May 2009.  Uncorrected visual acuity was recorded as being 20/50 in the right eye and hand motion at 2 feet in the left eye.  Corrected visual acuity was 20/20 in the right eye and hand motion at 2 feet in the left eye with only light perception.  There was no diplopia present and the Veteran demonstrated full extraocular muscle movements.  The visual field at each principal meridian for the right eye was noted as 75 degrees temporally, 70 degrees down temporally, 60 degrees down, 60 degrees down nasally, 56 degrees nasally, 58 degrees up nasally, 52 degrees up, and 52 degrees up nasally.  This results in an average contraction to 61 degrees, most nearly approximating 60 degrees, with a central visual acuity of 20/50 in the right eye.  The VA examiner noted that visual field could not be assessed for the left eye due to poor acuity.  

In July 2010, the Veteran was afforded his third VA eye examination.  It was noted that the Veteran was unaware of any visual changes since his last VA examination in May 2009.  Central visual acuity testing revealed uncorrected vision of 20/60 in the right eye and hand motion at 2 feet in the left eye.  Best corrected vision was 20/20 in the right eye and hand motion at 2 feet in the left eye.  Again, there was no diplopia, and extraocular muscle movements were considered full.  The visual field at each principal meridian for the right eye was noted as 75 degrees temporally, 69 degrees down temporally, 60 degrees down, 52 degrees down nasally, 55 degrees nasally, 52 degrees up nasally, 52 degrees up, and 60 degrees up temporally.  This results in an average contraction to 60 degrees with a central visual acuity of 20/50 in the right eye.  The VA examiner noted that results could not be assessed because of the poor acuity in the left eye.  

Using the results from the VA examinations in May 2009 and July 2010, the Board finds a higher rating in excess of 40 percent is not warranted as of May 11, 2009, under impairment of central visual acuity nor impairment of field vision.  In order to warrant the next-higher 50 percent rating under impairment of central visual acuity, the Veteran must demonstrate blindness in one eye, having only light perception and a corrected visual acuity of 20/70 in the other eye.  See 38 C.F.R. § 4.8a, Diagnostic Code 6069 (in effect prior to December 10, 2008).  Although the Veteran has blindness in one eye, having only light perception in the left eye, the right eye fails to show visual acuity of 20/70.  At both VA examinations, the Veteran's corrected visual acuity in the right eye is 20/20.  Thus, a higher disability rating is not warranted under impairment of central visual acuity.  Turning to whether a higher rating is warranted under impairment of field vision, at both VA examinations, the Veteran's right eye demonstrated an average concentric contraction of 60 degrees.  Under Diagnostic Code 6080, this equates unilaterally to a 10 percent disability rating or rate as 20/50.  Using 20/50 as the right eye central visual acuity and blindness in the left eye with only light perception warrants a 40 percent disability rating under Diagnostic Code 6069.  Thus, a higher rating in excess of 40 percent is not warranted as of May 11, 2009.  

The Veteran is competent to report his symptoms.  The Board does not doubt the sincerity in the Veteran's belief that his disability is worse than the current 40 percent evaluation contemplates; however, the objective medical evidence does not support the contentions for a higher evaluation.  The Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 40 percent for glaucoma as of May 11, 2009, and the benefit-of-the- doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  

Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  


ORDER

Entitlement to an increased rating in excess of 20 percent for the period from November 30, 2005, to July 31, 2007, in excess of 30 percent for the period from August 1, 2007 to May 10, 2009, and in excess of 40 percent as of May 11, 2009, is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


